DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 124 (for the suspension).  It is noted that the reference number 124 is shown in Fig 2 of the parent cases, but is missing in the subject Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 29 recites a steering rod-end joint comprising the first/second steering rod between parallel prongs comprising the leading-edge portion…”   It is unclear whether the first/second steering rod or the parallel prongs comprise the leading-edge portion.  As written, it appears that the parallel prongs comprise the leading-edge portion.  However, in claim 24 (which claims 26 and 29 are dependent on), it is recited that the first/second steering rod has a leading-edge portion.  It is noted that the Specification recites that the leading-edge portion of the spindle assembly comprises two parallel prongs. (See Para [0011]).  The Specification DOES NOT recite that the parallel prongs comprise the leading-edge portion.  One option to overcome this rejection is to delete the phrase “comprising the leading-edge portion of the first (or second) spindle assembly” in lines 2-3 of claims 26 and 29, respectively.  Another option is to replace the aforementioned phrase with - -of the leading-edge portion of the first (or second) spindle assembly- -, respectively.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 19-20, 24-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0319336 (Yamada).
Regarding claims 13-14 and 19, Yamada discloses a leading-edge steering system for an off-road vehicle comprising a first and second steering rods 88 coupled with a steering gear (Figs 15-18 and Para [0092]) and first and second spindle assemblies 91 coupled with the first and second steering rods, respectively (See Figs 16 and 18) and further that the first and second spindle assemblies include a leading-edge portion configured to be joined with the first and second steering rods (See Fig 18).
Regarding claims 15 and 20, Yamada discloses that the respective leading-edge portions are disposed forward of portions of the first and second spindle assemblies 91 that are coupled with a front suspension. (See Figs 16-18).
Regarding claims 24-25 and 28, Yamada discloses a method for a leading-edge steering system for an off-road vehicle, comprising: mounting a steering gear 87 to a chassis of the vehicle (See Figs 17-18); coupling a first and second steering rods 88 with the steering gear 87; and joining the first and second steering rods with a leading-..
Allowable Subject Matter
Claims 16-18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 26-27 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form as well as the previous prior art cited in the parent cases.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616